 1   Steven M. Zadravecz (State Bar No. 185676)      DIVERSITY LAW GROUP, P.C.
     szadravecz@jonesday.com                         Larry W. Lee (State Bar No. 228175)
 2   JONES DAY                                       E-mail: lwlee@diversitylaw.com
     3161 Michelson Drive, Suite 800                 Mai Tulyathan (State Bar No. 316704)
 3   Irvine, CA 92612.4408                           E-mail: ktulyathan@diversitylaw.com
     Telephone: +1.949.851.3939                      515 S. Figueroa St., Suite 1250
 4   Facsimile: +1.949.553.7539                      Los Angeles, California 90071
                                                     Telephone: (213) 488-6555
 5   Allison E. Crow (State Bar No. 279078)          Facsimile: (213) 488-6554
     acrow@jonesday.com
 6   JONES DAY                                       POLARIS LAW GROUP LLP
     555 California Street, 26th Floor               William L. Marder (State Bar No. 170131)
 7   San Francisco, CA 94104                         E-mail: bill@polarislawgroup.com
     Telephone: +1.415.626.3939                      501 San Benito Street, Suite 200
 8   Facsimile: +1.415.875.5700                      Hollister, California 95023
                                                     Telephone: (831) 531-4214
 9   Attorneys for Defendant                         Facsimile: (831) 634-0333
     CELLCO PARTNERSHIP, dba Verizon
10   Wireless and improperly named as                Dennis S. Hyun (State Bar No. 224240)
     “Verizon, an unknown corporate entity”          E-mail: dhyun@hyunlegal.com
11                                                   HYUN LEGAL, APC
                                                     515 S. Figueroa St., Suite 1250
12                                                   Los Angeles, California 90071
                                                     Telephone: (213) 488-6555
13                                                   Facsimile: (213) 488-6551
14                                                   Attorneys for Plaintiff and the Class
15

16
                                    UNITED STATES DISTRICT COURT
17
                                    EASTERN DISTRICT OF CALIFORNIA
18
                                        SACRAMENTO DIVISION
19

20   JESSICA GILLESPIE, individually and on         Case No. 2:18-cv-02429-TLN-DB
     behalf of all those similarly situated,
21                                                  NOTICE OF SETTLEMENT AND
                       Plaintiff,                   JOINT STIPULATION AND ORDER
22                                                  RE FURTHER STAY OF ACTION
            v.                                      AND DEADLINE TO FILE
23                                                  DISPOSITIONAL PAPERS
     VERIZON, an unknown corporate entity;
24   CELLCO PARTNERSHIP, an unknown
     corporate entity; and DOES 1 through 50,
25   inclusive,
26                     Defendants.
27

28
                                                          NOTICE OF SETTLEMENT AND JOINT STIP.
                                                                           2:18-cv-02429-TLN-DB
 1           This Notice of Settlement and Joint Stipulation is submitted by Plaintiff Jessica Gillespie
 2   (“Plaintiff”) and Defendant Cellco Partnership d/b/a Verizon Wireless (“Cellco”), which is named
 3   as “Cellco Partnership,” and improperly named as “Verizon, an unknown corporate entity” in
 4   Plaintiff’s First Amended Complaint (Plaintiff and Cellco are referred to as the “Parties”).
 5                                       NOTICE OF SETTLEMENT
 6           The Parties previously informed the Court that they were negotiating a settlement in this
 7   Action and in a similar action, Farid Harchegani and Mohamed Elhosainy, individually and on
 8   behalf of others similarly situated v. Cellco Partnership, Inc. dba Verizon Wireless, a Delaware

 9   Partnership; AirTouch Cellular, Inc. dba Verizon Wireless, a California Corporation; and DOES 1-

10   20, inclusive, Case No. 37-2017-000199977-CU-OE-CTL (“Harchegani Action”). (See Dkts. 11-14).

11           The Parties hereby notify this Court pursuant to Local Rule 160 that they have reached a

12   settlement in principle of this Action, which is conditioned upon the final approval of the settlement

13   of the Harchegani Action. The Parties stipulate and represent to this Court that good cause exists

14   here to set a date for the filing of dispositional papers in this Action on or after February 15, 2020,

15   which will allow the parties to the Harchegani Action to complete the preparation, filing, and hearing

16   of the papers necessary to obtain preliminary and final approval of the class settlement in the

17   Harchegani Action, prior to requesting final dismissal of this Action.

18            JOINT STIPULATION RE FURTHER STAY AND DEADLINE TO FILE
                               DISPOSITIONAL PAPERS
19
             In light of the settlement reached in this Action, and for good cause, the Parties stipulate and
20
     request as follows:
21
             1.      The Parties have reached a settlement in principle of this Action, which is
22
     conditioned upon the final approval of the class settlement of the Harchegani Action, Case No.
23
     37-2017-000199977-CU-OE-CTL.
24
             2.      The Parties to the Harchegani Action and this Action are currently preparing
25
     settlement approval papers to be filed in the Harchegani Action.
26
             3.      The Parties estimate that it will take at least seven months for the court to enter an
27
     order granting final approval of the Harchegani Action. Under the terms of the Parties’
28
                                                       -1-          NOTICE OF SETTLEMENT AND JOINT STIP.
                                                                                     2:18-cv-02429-TLN-DB
 1   settlement, this Action shall be dismissed after final approval has been granted in the Harchegani
 2   Action.
 3             4.     The parties therefore stipulate and jointly request that the Court enter an order
 4   pursuant to Local Rule 160 setting February 15, 2020 as the date by which the documents
 5   disposing of this Action shall be filed. The Parties shall file a request for dismissal of this Action
 6   and any other necessary papers to dispose of this Action by that date.
 7             5.     The Parties request that the Court enter a further order staying these proceedings
 8   in their entirety through and including February 15, 2020.
 9             6.     The parties stipulate that good cause exists for their request.
10
               IT IS SO STIPULATED.
11
     Dated: July 12, 2019                                 DIVERSITY LAW GROUP, P.C.
12

13                                                        By: /s/ Larry W. Lee (as authorized 7/12/19)
                                                              Larry W. Lee
14
                                                          Attorneys for Plaintiff and the Class
15                                                        JESSICA GILLESPIE

16
     Dated: July 12, 2019                                 JONES DAY
17
                                                          By: /s/ Steven M. Zadravecz
18                                                            Steven M. Zadravecz
19                                                        Attorneys for Defendant
                                                          CELLCO PARTNERSHIP
20

21
                                                     ORDER
22

23             Pursuant to the Parties’ Stipulation, IT IS SO ORDERED. This Action is stayed until
24   February 15, 2020. The Parties shall file all papers necessary to request the dismissal of this
25   Action by February 15, 2020.
26   DATED: July 12, 2019
27                                                                     Troy L. Nunley
                                                                       United States District Judge
28
                                                      -2-         NOTICE OF SETTLEMENT AND JOINT STIP.
                                                                                   2:18-cv-02429-TLN-DB
